PER CURIAM.
The trial court’s order suppressing Appellant’s April 11, 2000 statement to deputies of the Citrus County Sheriffs Office is affirmed. However, our review of the record reveals that weekend first appearance hearings in Citrus County are not steno-graphically or electronically reported. The failure to report such hearings violates Florida Rule of Judicial Administration 2.070(g)(1) which provides that: “[a]ll criminal and juvenile proceedings, and any other judicial proceedings required by law or court rule to be reported at public expense, shall be reported.” The Chief Judge of the Fifth Judicial Circuit should promptly implement procedures to ensure compliance with Rule 2.070(g)(1) at all criminal and juvenile proceedings, including weekend first appearance hearings.
AFFIRMED.
THOMPSON, C.J., COBB and ORFINGER, R. B., JJ., concur.